Citation Nr: 0738490	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  05-06 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
cervical strain, status post motor vehicle accident, with 
neck pain, currently rated as 30 percent disabling.  

2.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a posterior tibial tendon injury to 
the right ankle, based upon the initial grant of service 
connection.  

3.  Entitlement to a disability evaluation in excess of 10 
percent for residuals of a posterior tibial tendon injury to 
the left ankle, based upon the initial grant of service 
connection.  

4.  Entitlement to an increased disability evaluation for a 
varicocele of the right testicle, currently rated as 
noncompensable.  

5.  Entitlement to an increased disability evaluation for a 
chronic thoracic-lumbar sprain, currently rated as 40 percent 
disabling.  

6.  Entitlement to an increased disability evaluation for 
hypertension, currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The appellant served on active duty from April 1997 to March 
2000.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal of rating decisions of the Department of 
Veterans Affairs (VA), Regional Office (RO) in Lincoln, 
Nebraska.  A January 2004 rating decision granted service 
connection for residuals of a posterior tibial tendon injury 
to the right ankle, and residuals of a posterior tibial 
tendon injury to the left ankle, assigning a 10 percent 
disability rating to each disability, effective from July 13, 
2001.  

In a June 2004 rating decision, the evaluation of chronic 
thoracic-lumbar sprain was decreased from 20 percent to 10 
percent disabling, and the disability evaluation for 
hypertension was decreased from 10 percent disabling to 
noncompensable.  The disability evaluation for the cervical 
spine disability, therein characterized as neck pain, was 
continued as 10 percent disabling, while the disability 
evaluation for varicocele of the right testicle was continued 
as noncompensable.  The veteran perfected appeals as to the 
denial of increased ratings for these disabilities.  

In a March 2006 supplemental statement of the case, in 
pertinent part, the evaluation of chronic thoracic-lumbar 
sprain was restored to a 20 percent disability rating, while 
the disability evaluation for hypertension was restored to 10 
percent disabling.  

In November 2006, the veteran's claims file was transferred 
to the RO in Reno, Nevada.  

In a February 2007 supplemental statement of the case and 
rating decision, the disability evaluation for the cervical 
spine disability, therein characterized as cervical strain, 
was increased from a 10 percent disability rating to a 30 
percent rating, effective from December 21, 2006.  The 
disability evaluation for chronic thoracic-lumbar sprain was 
increased from a 20 percent rating to a 40 percent rating, 
effective from December 21, 2006.  The evaluation of each of 
the ankle disabilities and the varicocele of the right 
testicle were confirmed and continued as 10 percent disabling 
and noncompensable, respectively.  

In August 2007, the veteran submitted additional evidence and 
argument directly to the Board for review, waiving RO 
consideration of the evidenced submitted.  38 C.F.R. 
§ 20.1304 (2007).  


FINDINGS OF FACT

1.  The veteran's service-connected cervical spine strain is 
manifested by objective evidence of reduced limitation of 
motion with pain, tenderness, and lack of endurance; but 
without objective evidence of ankylosis, radiculopathy or 
other neurologic deficit, intervertebral disc involvement, or 
more than 4 weeks of incapacitating episodes during the past 
12 months.  

2.  The veteran's service-connected right ankle disability, 
characterized as residuals of a posterior tibial tendon 
injury to the right ankle, has been manifested by minimal 
degenerative joint disease with limitation of dorsiflexion to 
no more than 10 degrees and plantar flexion to no more than 
20 degrees, including limitation due to pain, more nearly 
approximating moderate limitation of motion.  

3.  Prior to December 6, 2006, the veteran's service-
connected left ankle disability, characterized as residuals 
of a posterior tibial tendon injury to the left ankle, was 
manifested by limitation of dorsiflexion to no greater than 
10 degrees, including limitation due to pain, more nearly 
approximating moderate limitation of motion.  

4.  From December 6, 2006, the veteran's service-connected 
left ankle disability, has been manifested by minimal 
degenerative joint disease, with limitation of dorsiflexion 
to no greater than 10 degrees, including limitation due to 
pain, and limitation of plantar flexion to no greater than 10 
degrees, which more nearly approximates marked limitation of 
motion.  

5.  The veteran's service-connected varicocele of the right 
testicle is not presently manifested by objective evidence of 
the need for long term drug therapy, hospitalization, or 
intermittent intensive management for the right testicle 
varicocele, or any evidence of renal or voiding dysfunction.

6.  On May 30, 2006, prior to the promulgation of a decision 
in the appeal of the denial of a disability evaluation in 
excess of 40 percent for a chronic thoracic-lumbar sprain, 
the Board received notification from the appellant that a 
withdrawal of this appeal with respect to the claim of a 
disability evaluation in excess of 40 percent for a chronic 
thoracic-lumbar sprain is requested.

7.  On May 30, 2006, prior to the promulgation of a decision 
in the appeal of the denial of a disability evaluation in 
excess of 10 percent for hypertension, the Board received 
notification from the appellant that a withdrawal of this 
appeal with respect to the claim of a disability evaluation 
in excess of 10 percent for hypertension is requested.




CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
service-connected cervical spine strain have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321(b), 4.1, 4.2, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5242, 5243 (2007).

2.  The criteria for an evaluation in excess of 10 percent 
for the veteran's residuals of a posterior tibial tendon 
injury to the right ankle have not been met or approximated.  
38 U.S.C.A. §§ 1155(a), 5107 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic 
Codes 5003, 5270, 5271 (2007).

3.  Prior to December 6, 2006, the criteria for an evaluation 
in excess of 10 percent for the veteran's residuals of a 
posterior tibial tendon injury to the left ankle was not met 
or approximated.  38 U.S.C.A. §§ 1155(a), 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, 
Diagnostic Codes 5003, 5270, 5271 (2007).

4.  From December 6, 2006, the criteria for an evaluation of 
20 percent, but no more, for the veteran's left ankle 
disability, characterized as residuals of a posterior tibial 
tendon injury to the left ankle, have been met.  38 U.S.C.A. 
§§ 1155(a), 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Codes 5003, 
5270, 5271 (2007).

5.  The criteria for a compensable rating for a varicocele of 
the right testicle have not been met.  38 U.S.C.A. §§ 1155, 
5107(a) (West 2002 & Supp. 2007); 38 C.F.R. § 4.118 
Diagnostic Code 7525, 7529 (2007).

6.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of entitlement to a 
disability evaluation in excess of 40 percent for a chronic 
thoracic-lumbar-lumbar sprain have been met.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 20.202, 20.204 (2007).

7.  The criteria for withdrawal of a Substantive Appeal by 
the appellant with respect to the issue of entitlement to a 
disability evaluation in excess of 10 percent for 
hypertension, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002 & Supp. 2007); 38 C.F.R. §§ 20.202, 20.204 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim:  1) veteran status; 2) existence of 
a disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant post-initial-adjudication 
notice by letters dated in May 2005, December 2005, February 
2006, March 2006, and June 2006.  The notification 
substantially complied with the specificity requirements of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006) identifying the 
five elements of a service connection claim; Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), identifying the evidence 
necessary to substantiate a claim and the relative duties of 
VA and the claimant to obtain evidence; and Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), requesting the claimant to 
provide evidence in his or her possession that pertains to 
the claims.  

Given that the foregoing notices came after the initial 
adjudication, the timing of the notices did not comply with 
the requirement that the notice must precede the 
adjudication.  Regardless, if there was such a procedural 
defect, it has been cured without prejudice to the veteran 
because the veteran's claim was subsequently adjudicated by 
the RO (see the March 2006, June 2006, and February 2007 
supplemental statements of the case), and because he had a 
meaningful opportunity to participate effectively in the 
processing of the claim.  That is, he had the opportunity to 
submit additional argument and evidence.  See for example the 
written statements submitted by the veteran in March 2006, 
April 2006, September 2006 and August 2007, as well as the 
statements submitted by the veteran's representative in 
December 2006, May 2007, and July 2007.  

VA has obtained service medical records, obtained VA and 
private post-service medical records, assisted the veteran in 
obtaining evidence, afforded the veteran pertinent 
examinations, obtained medical opinions as to the severity of 
the disabilities in question, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file; 
and the veteran has not contended otherwise.

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claims at this time.

General Rating Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluations will be assigned if 
the disability more closely approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 38 C.F.R. § 4.7.  When, after careful 
consideration of all procurable and assembled data, a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the veteran. 38 
C.F.R. § 4.3.

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, however, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  The rule is not applicable to cases such as those 
involving the ankle disabilities herein in which the 
assignment of an initial rating for a disability follows an 
initial award of service connection.  At the time of an 
initial rating, separate ratings can be assigned for separate 
periods of time based on facts found, a practice known as 
"staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

Cervical Spine Analysis

Service connection for a cervical spine disability was 
granted in an October 2000, rating decision, therein 
characterized as a neck condition, and evaluated as 10 
percent disabling from March 2000.  

In October 2003, the veteran filed the current claim for an 
increased evaluation for his cervical spine disability in 
conjunction with a claim for a total rating based on 
individual unemployability due to service-connected 
disabilities.  

In a June 2004 rating decision, the disability evaluation for 
the cervical spine disability, therein characterized as neck 
pain, was continued as 10 percent disabling.  

In a February 2007 supplemental statement of the case and 
rating decision, the disability evaluation for the cervical 
spine disability, therein characterized as cervical strain, 
was increased from a 10 percent disability rating to a 30 
percent rating.  Consequently, the issue before the Board is 
whether a disability rating in excess of 30 percent is 
warranted for the veteran's cervical spine disability.  

The veteran generally argues that the pain associated with 
his cervical spine disability is more indicative of a higher 
rating than currently assigned.  

Prior to the receipt of the veteran's claim, VA promulgated 
new regulations for the evaluation of disabilities of the 
spine, effective September 26, 2003.  See 68 Fed. Reg. 51,454 
(Aug. 27, 2003) (codified at 38 C.F.R. pt. 4).  The 
amendments renumbered the diagnostic codes and created a 
general rating formula for rating diseases and injuries of 
the spine, based largely on limitation or loss of motion, as 
well as other symptoms.

The amended version of the rating criteria provides as 
follows:

Lumbosacral or cervical strain is Diagnostic Code 5237.  
Intervertebral disc syndrome is Diagnostic Code 5243.

The general rating formula provides for the following 
disability ratings for diseases or injuries of the spine, 
with or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease.  It applies to 
Diagnostic Codes 5235 to 5243 unless the disability rated 
under Diagnostic Code 5243 is evaluated under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.

Under the general rating formula for diseases and injuries of 
the spine, ratings are assigned as follows:

1) 10 percent - Forward flexion of the thoracolumbar spine 
greater than 60 degrees but not greater than 85 degrees; or, 
forward flexion of the cervical spine greater than 30 degrees 
but not greater than 40 degrees; or, combined range of motion 
of the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height;

2) 20 percent - Forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
forward flexion of the cervical spine greater than 15 degrees 
but not greater than 30 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, the combined range of motion of the cervical 
spine not greater than 170 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis;

3) 30 percent - Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine;

4) 40 percent -- Unfavorable ankylosis of the entire cervical 
spine; or, forward flexion of the thoracolumbar spine is 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine;

5) 50 percent -- Unfavorable ankylosis of the entire 
thoracolumbar spine; and

6) 100 percent -- Unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

The Diagnostic Codes for the spine are as follows: 5235 
Vertebral fracture or dislocation; 5236 Sacroiliac injury and 
weakness; 5237 Lumbosacral or cervical strain; 5238 Spinal 
stenosis; 5239 Spondylolisthesis or segmental instability; 
5240 Ankylosing spondylitis; 5241 Spinal fusion; 5242 
Degenerative arthritis of the spine (see also diagnostic code 
5003); 5243 Intervertebral disc syndrome.

Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 10 percent disability 
rating for intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least one week but 
less than 2 weeks during the past 12 months.  A 20 percent 
disability rating is awarded for disability with 
incapacitating episodes having a total duration of at least 2 
weeks but less than 4 weeks during the past 12 months.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months, a 40 
percent evaluation is in order.  Finally, a maximum schedular 
rating of 60 percent is assigned for intervertebral disc 
syndrome with incapacitating episodes having a total duration 
of at least 6 weeks during the past 12 months.

VA must also consider "functional loss" of a musculoskeletal 
disability separately from consideration under the diagnostic 
codes; "functional loss" may occur as a result of weakness or 
pain on motion.  38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  VA must consider any part of 
the musculoskeletal system that becomes painful on use to be 
"seriously disabled." 38 C.F.R. § 4.40.

Consequently, for the veteran to be successful in his claim 
for a disability rating higher than the currently assigned 30 
percent, the medical evidence must show that his cervical 
spine disability is productive of either unfavorable 
ankylosis (Diagnostic Code 5237) or intervertebral disc 
syndrome resulting in more than 4 weeks of incapacitating 
episodes during the past 12 months (Diagnostic Code 5243).  
In addition, there may be assigned a separate rating under an 
appropriate diagnostic code if the cervical spine disability 
is shown to be productive of objective neurologic 
abnormalities (Diagnostic Code 5237, Note (1)).  

The Board has reviewed the considerable medical evidence in 
the claims folder.  The VA examinations of the veteran's 
spine in January 2006 and December 2006 provide the most 
detailed and profound picture of the pathology associated 
with the veteran's service-connected cervical spine 
disability.  Consideration has been given in that review to 
all potentially applicable diagnostic codes whether or not 
they were raised by the veteran, as required by Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds 
no schedular basis upon which to assign a disability 
evaluation higher than the assigned 30 percent.  

With respect to whether a higher evaluation can be assigned 
based upon the presence of unfavorable ankylosis, the claims 
file contains competent and probative evidence that the 
veteran retains motion in his cervical spine.  Although the 
veteran exhibited considerable limitation of cervical spine 
motion, including limitation due to pain, in the course of 
the December 2003, January 2006, and December 2006, VA 
examinations, as well as in the considerable VA outpatient 
treatment records, this motion clearly negates the 
possibility that there was ankylosis of the cervical spine, 
unfavorable or otherwise.  As the veteran's cervical spine is 
not ankylosed, the assignment of a disability evaluation in 
excess of 30 percent in application of Diagnostic Code 5237 
is not warranted.  

In terms of whether the veteran's service-connected cervical 
spine strain involved intervertebral disc syndrome, it is 
first noted that x-rays of the cervical spine in January 2006 
produced normal findings, while x-rays of the cervical spine 
in December 2006 (from 5 views) noted a straightening of the 
curvature, but no vertebral body, disc interspace, or 
posterior element abnormalities.  Further, in terms of 
"incapacitating episodes," in the January 2006 VA 
examination, the veteran described flare-ups occurring 
several times a week up to nearly daily with a severe 
intensity, and lasting a number of hours, typically the rest 
of the day.  The veteran also indicated that he has gone to 
the emergency room on occasion for acute pain management, and 
has lost some time from school.  The veteran specifically 
described the flare-ups as causing decreased mobility and 
flexibility; increased pain; increase in antalgic gait, and 
difficulty in getting up from a sitting or reclining 
position.  Although clearly debilitating, the descriptions of 
these episodes do not rise to the level of incapacitating; 
nor were incapacitating episodes otherwise described.  

During the December 2006 VA examination, the veteran 
described severe cervical spine flare-ups every 1 to 2 months 
lasting between 2 and 4 weeks.  The veteran's impression, 
however, was there was no additional limitation of motion or 
other functional impairment during flare-ups.  Again, 
incapacitating episodes were not described.  The VA 
outpatient treatment records dated from the initiation of the 
current claim document the treatment of the veteran for 
cervical spine pain, but do not show evidence that the 
veteran has had incapacitating episodes for that disability 
since the filing of his claim.  The Board concludes that 
absent evidence of intervertebral disc syndrome of the 
cervical spine and more than 4 weeks of incapacitating 
episodes during the past 12 months, a disability evaluation 
in excess of 30 percent under Diagnostic Code 5243 is not 
warranted.  

In terms of whether there may be assigned a separate rating 
under an appropriate diagnostic code based upon objective 
evidence of neurologic abnormalities, it is first noted that 
during the January 2006 VA examination, the veteran described 
some occasional discomfort or paresthesias in association 
with his neck disability that he said went into the upper 
extremities bilaterally (into the area of the elbows).  He 
also described a tightness and severe spasms in the posterior 
neck and upper trapezius region.  The veteran, however, 
denied weakness or loss of sensation to the upper 
extremities.  Physical examination of the cervical spine in 
terms of neurological findings revealed moderate spasms both 
left and right, but a normal sensory examination of the upper 
and lower extremities, bilaterally, as well as a normal 
reflex examination of the upper extremities, bilaterally.  As 
noted, x-rays of the cervical spine produced normal findings.  
The resulting diagnosis was cervical strain.  A neurological 
component was not indicated.  

Upon VA examination in December 2006, the veteran reported 
spasms with severe pain in the neck with intermittent 
radiation of symptoms to the left arm and hip.  Physical 
examination of the cervical spine revealed no spasms, 
bilaterally.  A detailed reflex examination of the upper and 
lower extremities produced normal findings.  The resulting 
pertinent diagnosis was cervical strain.  The summary of the 
functional effects described chronic cervical pain.  A 
neurological component was, again, not indicated.  

As noted, the new regulations permit the evaluation of a 
disability of the cervical spine based upon both orthopedic 
and neurological manifestations.  However, there is no 
objective evidence of such neurological manifestations 
related to the cervical spine.  Although spasms were noted in 
the January 2006 VA examination, there were no sensory or 
reflex deficits found in association with these spasms either 
on contemporary examination or on subsequent examinations.  
None of the VA examiners have provided a neurologically based 
diagnosis in association with the examination of the cervical 
spine.  The preponderance of the evidence is against a 
finding that there are neurological abnormalities associated 
with the veteran's service-connected cervical spine strain.   

The veteran's service-connected cervical spine strain is 
manifested by objective evidence of reduced limitation of 
motion with pain, tenderness, and lack of endurance; but 
without objective evidence of ankylosis, radiculopathy or 
other neurologic deficit, intervertebral disc involvement, or 
more than 4 weeks of incapacitating episodes during the past 
12 months.  These manifestations are not productive of a 
disability evaluation in excess of 30 percent under any of 
the applicable diagnostic criteria.  It is important to 
recognize that a 30 percent disability evaluation is 
indicative of considerable impairment.  The preponderance of 
the evidence is against an increase; there is no doubt to be 
resolved; and an increased rating is not warranted.  

Right Ankle and Left Ankle Analysis

The veteran states that his right and left ankle disabilities 
are more disabling than reflected by the 10 percent 
disability rating assigned to each disability.  He takes 
exception to the stated results of the VA examination of the 
ankles conducted in January 2006, and believes that the 
December 2006 VA examination was more accurate and reflective 
of his true disability picture.  He argues that the latter 
examination demonstrated the requisite pathology for an 
increased disability rating for each ankle.  

A January 2004 rating decision granted service connection for 
residuals of a posterior tibial tendon injury to the right 
ankle, and residuals of a posterior tibial tendon injury to 
the left ankle, assigning a 10 percent disability rating to 
each disability, effective from July 13, 2001.  The veteran 
perfected an appeal as to the initial ratings assigned.  The 
veteran's service-connected left and right ankle disorders, 
characterized as above, have been evaluated as 10 percent 
disabling under the provisions of Diagnostic Codes 5271.  

Under Diagnostic Code 5271, moderate limitation of motion of 
either ankle warrants a 10 percent evaluation.  A 20 percent 
evaluation requires marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  

Normal dorsiflexion of the ankle is to 20 degrees and normal 
plantar flexion is to 45 degrees.  38 C.F.R. § 4.71, Plate II 
(2005).  

Upon the most recent VA examination in December 2006, minimal 
degenerative joint disease involving the veteran's right and 
left ankles was confirmed based upon a contemporaneous x-ray 
study.  Thus, the veteran's ankles can also be rated based 
upon the presence of degenerative arthritis.  

Degenerative arthritis is rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint involved.  See 38 C.F.R. § 4.71a, Diagnostic 
Codes 5003, 5010, and 5271 (2005).  When, however, the 
limitation of motion for the specific joint involved is 
noncompensable under the appropriate diagnostic code, a 
rating of 10 percent is applied for a major joint affected by 
limitation of motion.  See Diagnostic Code 5003.  For the 
purpose of rating disability from arthritis, the ankle is 
considered a major joint.  38 C.F.R. § 4.45(f).

In the absence of limitation of motion, a 10 percent 
disability rating is assigned under Diagnostic Code 5003 
where there is x-ray evidence of involvement of two or more 
major joints or two or more minor joint groups, and a 20 
percent disability rating is assigned where there is x-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups with occasional incapacitating 
exacerbations.  These 10 and 20 percent ratings based on x-
ray findings will not be combined with ratings based on 
limitation of motion.

The medical record indicates that the veteran's ankles have 
been evaluated on several occasions since the initiation of 
his claim.  The Board has considered all medical evidence of 
record relating to the veteran's ankle disabilities in making 
a determination.  

Upon VA examination of the ankles on July 13, 2001, the 
veteran reported pain on a regular basis and swelling on the 
medial aspect of the ankles along the posterior tibial tendon 
areas.  Bilateral ankle range of motion was reported to be 15 
degrees dorsiflexion and 25 degrees flexion.

Upon VA examination of the ankles in January 2006, the 
veteran reported ongoing discomfort of the ankles, with pain 
but no swelling.  The veteran reported the use of Motrin for 
pain, and wearing high top shoes for stability.  Dorsiflexion 
of the bilateral ankles was 20 degrees with pain beginning at 
10 degrees, and additional loss of motion to 15 degrees with 
repetitive use.  Plantar flexion of the right ankle was to 35 
degrees with pain beginning at 20 degrees, with additional 
loss of motion to 25 degrees with repetitive use.  Plantar 
flexion measurements were not provided for the left ankle.  
There was no instability of the ankles, but there was 
tenderness to palpation.  

Upon VA examination of the ankles in December 2006, the 
veteran denied using any assistive aids for walking.  He 
reported the ability to walk 1/4 mile before having to rest.  
No deformity of the ankle joints was noted.  The veteran 
reported some instability.  Upon physical examination, the 
examiner noted that the veteran walked without good push off 
in a flat-footed manner, without normal arm swing and 
somewhat of a wide gait.  Dorsiflexion of the right ankle was 
15 degrees with pain beginning at 10 degrees, with no 
additional loss of motion with repetitive use.  Dorsiflexion 
of the left ankle was 14 degrees with pain beginning at 10 
degrees, with no additional loss of motion with repetitive 
use.  Plantar flexion of the right ankle was to 22 degrees 
with pain beginning at 20 degrees, with no additional loss of 
motion with repetitive use.  Plantar flexion of the left 
ankle was to 12 degrees with pain beginning at 10 degrees, 
with no additional loss of motion with repetitive use.  There 
was no instability of the ankles found.  Contemporaneous x-
ray study revealed minimal degenerative joint disease 
involving the veteran's  right and left ankles.  

According the veteran the benefit of the doubt with respect 
to the evidence in the claims file, the Board finds that the 
veteran's service-connected right ankle disability, 
characterized as residuals of a posterior tibial tendon 
injury to the right ankle, has been manifested by minimal 
degenerative joint disease with limitation of dorsiflexion to 
no more than 10 degrees and plantar flexion to no more than 
20 degrees, including limitation due to pain, more nearly 
approximating moderate limitation of motion.  Quite simply, 
given the guidelines provided in 38 C.F.R. § 4.71 (Normal 
dorsiflexion 20 degrees and normal plantar flexion 45 
degrees) the limitation of motion in both dorsiflexion and 
plantar flexion as shown on objective examination since the 
initial grant of service connection equates to only slightly 
more than 50 percent deviation from normal motion.  Such 
limitation is clearly more than "slight", but does not 
approach what could be characterized as "marked."  
Consequently, the veteran's right ankle disorder does not 
warrant an evaluation less than or greater than 10 percent 
under Diagnostic Code 5271 for any time period under 
consideration.  

Prior to December 6, 2006, the veteran's service-connected 
left ankle disability, characterized as residuals of a 
posterior tibial tendon injury to the left ankle, was 
manifested by limitation of dorsiflexion to no greater than 
10 degrees, including limitation due to pain, more nearly 
approximating moderate limitation of motion.  Once again, 
such limitation equates to 50 percent of normal dorsiflexion.  
Plantar flexion was not measured in the January 2006 VA 
examination.  The veteran has suggested that had it been, it 
would have shown greater overall limitation of motion of the 
left ankle at an earlier date.  To arrive at such a 
conclusion without objective evidence would amount to nothing 
more than speculation.  The Board is limited to the 
interpretation of objective medical evidence in the analysis 
of the disability ratings before it on appeal.  Consequently, 
the veteran's left ankle disorder does not warrant an 
evaluation greater than 10 percent under Diagnostic Code 5271 
prior to December 6, 2006.  

On the other hand, from December 6, 2006, the veteran's 
service-connected left ankle disability, has been manifested 
by minimal degenerative joint disease, with limitation of 
dorsiflexion to no greater than 10 degrees, including 
limitation due to pain, and limitation of plantar flexion to 
no greater than 10 degrees, which more nearly approximates 
marked limitation of motion.  Essentially, although such 
limitation equates to a 50 percent deviation from normal 
dorsiflexion, it also demonstrates a 78 percent deviation 
from normal range of plantar flexion, which again, more 
nearly approaches marked limitation versus moderate 
limitation.  Consequently, the veteran's left ankle disorder 
does warrant an evaluation of 20 percent under Diagnostic 
Code 5271 from December 6, 2006.  Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).

In the foregoing analysis, the Board has taken into 
consideration the holding in DeLuca v Brown, 6 Vet. App. 321 
(1993); and the mandates found in 38 C.F.R. §§ 4.40, 4.45 and 
4.59 as they relate to "loss of function due to pain."  For 
example, the interpretation of the ranges of motion in the 
foregoing analyses was limited to the greater loss of motion 
shown.  

An ankle disorder can also be rated under Diagnostic Codes 
5270, 5272, 5273 and/or 5274.  In the instant case, however, 
neither ankylosis, malunion, nor astragalectomy of the right 
ankle or the left ankle has been demonstrated.  Consequently, 
an increased disability evaluation is not warranted under 
those Codes for either ankle.  38 C.F.R. § 4.71a, Diagnostic 
Codes 5270, 5272, 5273, 5274.  Likewise, rating the veteran 
for degenerative joint disease under Diagnostic Code 5003 
does not result in a higher disability rating, as Diagnostic 
Code 5003 directs that the disability be rated for limitation 
of motion of the affected joint.  Diagnostic Code 5271 
already does this.  Finally, the Rating Schedule does not 
provide for separate disability ratings for arthritis and 
limitation of motion of the ankle.  Therefore, assigning 
multiple ratings for the veteran's ankle disability would 
constitute prohibited pyramiding.  38 C.F.R. § 4.14.

In conclusion, the measurement of the veteran's right ankle 
range of motion approximates no more than moderate limitation 
of motion, while the left ankle range of motion approximated 
no more than moderate limitation of motion until the VA 
examination of December 6, 2006, at which time marked 
limitation of motion was demonstrated.  Based upon a 
longitudinal review of the evidence, it is clear that the 
veteran's right ankle pathology results in no more than 
moderate interference with his ability to ambulate, while the 
left ankle pathology resulted in no more than moderate 
interference until December 6, 2006.  The record documents 
that the veteran has recently reported an ability to walk 1/4 
mile without resting.  No instability or loss of strength in 
either ankle has been documented.  X-ray findings of the 
ankles have shown minimal degenerative changes.  The 
preponderance of the evidence is against an increased rating 
for the veteran's right ankle disorder for any time period 
under consideration based upon the initial grant of service 
connection and is against an increased rating for the left 
ankle prior to December 6, 2006.  The evidence, however, 
supports the grant of a 20 percent rating for the left ankle, 
effective form December 6, 2006, but the preponderance of the 
evidence is against a higher rating for the left ankle from 
that date.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, 
Codes 5003, 5270, 5271.  


Varicocele of the Right Testicle

Service connection for a varicocele of the right testicle was 
established in an October 2000 rating decision, and assigned 
a noncompensable disability evaluation.  This evaluation was 
based upon the report of a June 2000 VA examination in which 
the veteran reported swelling of the right testicle with 
increased activity; thickening and varicocele that was 
palpable on the right lateral scrotum upon objective 
examination.  

The present appeal stems from an October 2003 claim for 
increased rating in association with a claim for a total 
rating based on individual unemployability due to service-
connected disabilities.  The veteran claims that he should be 
afforded a compensable evaluation for the varicocele of the 
right testicle because he experiences pain with ejaculation 
and occasional swelling.  

The veteran was afforded a VA examination in December 2003.  
He complained of pain with ejaculation and sometimes after 
ejaculation, he had swelling.  Following examination, the 
pertinent diagnosis was varicocele on the right side.  

VA outpatient treatment records dated in December 2004 
document the veteran's complaints of pain in the right 
epididymis, on and off for years.  The examiner noted mild 
swelling in the right epididymis.  The veteran was requested 
to follow-up in 30 days, but did not show up for the 
genitourinary appointment and was discharged from the clinic 
in January 2005.  

Upon VA urological examination in January 2007, it was noted 
that the veteran was being evaluated for management of 
erectile dysfunction, history of epididymitis, and a history 
of sexually transmitted disease.  Upon examination, the 
veteran reported a history of having had intermittent mild 
swelling in the right testicular area.  The veteran stated 
that it was not usually painful, but was noticeable.  There 
were no reports of chronic urinary tract infections 
associated with the right testicle varicocele.  There was no 
evidence of any recent symptoms or treatment associated with 
the varicocele.  

The veteran's service-connected varicocele of the right 
testicle is rated as analogous to chronic epididymo-orchitis 
under Diagnostic Code 7525 of 38 C.F.R. § 4.115b, which 
provides that this disability be rated as a urinary tract 
infection under 38 C.F.R. § 4.115a.

A urinary tract infection manifested by poor renal function 
is to be rated as renal dysfunction.  Otherwise, 38 C.F.R. § 
4.115a provides for the assignment of a 30 percent evaluation 
when the evidence demonstrates a recurrent, symptomatic 
urinary tract infection requiring drainage/frequent 
hospitalization (i.e., greater than two times per year), 
and/or requiring continuous intensive management.  Assignment 
of a 10 percent evaluation is warranted for a urinary tract 
infection that requires long- term drug therapy, 1 - 2 
hospitalizations per year, and/or requiring intermittent 
intensive management.

Based on the foregoing evidence the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran meets the criteria for a compensable evaluation for 
his right testicle varicocele.  Although the veteran has 
reported occasional pain, particularly with ejaculation, the 
medical evidence does not show there is required long term 
drug therapy, hospitalization, or intermittent intensive 
management in the treatment of the varicocele.

Moreover, the veteran's symptoms do not involve difficulty 
voiding, urinary frequency or infection, or renal dysfunction 
that would require evaluation under another diagnostic code, 
such as 38 C.F.R. § 4.115B, Diagnostic Code 7529, for benign 
neoplasms of the genitourinary system.  

Without any evidence of the requirement of long term drug 
therapy, hospitalization, or intermittent intensive 
management for the right testicle varicocele, or any evidence 
of renal or voiding dysfunction, the preponderance of the 
evidence is against an increase; there is no doubt to be 
resolved; and an increased rating is not warranted.  


Extraschedular ratings

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  "The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1).

In this case, the RO provided notice of the regulation, and 
at least implicitly considered the issue of entitlement to an 
extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1) in the statements of the case for each increased 
rating claim considered.  Although the Board has no authority 
to grant an extraschedular rating in the first instance, it 
may consider whether the RO's determination with respect to 
that issue was proper.  See VAOPGCPREC 6-96; Floyd v. Brown, 
9 Vet. App. 88, 95 (1996) (Board may consider whether 
referral to "appropriate first-line officials" for extra-
schedular rating is required); see also Bagwell v. Brown, 9 
Vet. App. 337, 339 (1996) (BVA may affirm an RO conclusion 
that a claim does not meet the criteria for submission 
pursuant to 38 C.F.R. § 3.321(b)(1)).

There is no evidence of an exceptional disability picture for 
any of the disabilities at issue in this case.  Although the 
veteran has sought medical intervention, the medical records 
indicate that he has several other service-connected and 
nonservice-connected disabilities.  Significantly, the 
veteran has not required any periods of hospitalization for 
his service-connected cervical spine, ankle, or testicular 
disorders.  Further, there is no evidence in the claims file 
to suggest that marked interference with employment is the 
result of these service-connected disabilities.  Furthermore, 
there are higher ratings available under the rating schedule.  
There is no evidence that the regular schedular criteria are 
inadequate to compensate the average loss of earning capacity 
attributable to disabilities manifested.  Absent any evidence 
of exceptional circumstances, the preponderance of the 
evidence is against referring the claims for consideration of 
an extra-schedular rating for the service-connected 
disabilities.  

Withdrawn Appeals

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  By virtue of a statement received on May 
30, 2006, the appellant has withdrawn the appeals of the 
issues of entitlement to a disability evaluation in excess of 
40 percent for a chronic thoracic-lumbar sprain, and 
entitlement to a disability evaluation in excess of 10 
percent for hypertension.  Hence, there remain no allegations 
of errors of fact or law for appellate consideration as to 
these issues.  Accordingly, the Board does not have 
jurisdiction to review the appeal of the denial of 
entitlement to a disability evaluation in excess of 40 
percent for a chronic thoracic-lumbar sprain, and the denial 
of entitlement to a disability evaluation in excess of 10 
percent for hypertension, and they are dismissed.


ORDER

Entitlement to an increased disability evaluation for 
cervical strain, status post motor vehicle accident with neck 
pain, currently rated as 30 percent disabling, is denied.

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a posterior tibial tendon injury to 
the right ankle, based upon the initial grant of service 
connection, is denied.  

Entitlement to a disability evaluation in excess of 10 
percent for residuals of a posterior tibial tendon injury to 
the left ankle prior to December 6, 2006, is denied.  

Entitlement to a 20 percent disability evaluation from 
December 6, 2006, but no greater, for residuals of a 
posterior tibial tendon injury to the right ankle is granted, 
subject to the regulations governing the payment of VA 
monetary benefits.  

Entitlement to an increased disability evaluation for a 
varicocele of the right testicle, currently rated as 
noncompensable, is denied.  

The appeal of the denial of entitlement to a disability 
evaluation in excess of 40 percent for a chronic thoracic-
lumbar sprain is dismissed.  

The appeal of the denial of entitlement to a disability 
evaluation in excess of 10 percent for hypertension is 
dismissed.






____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


